Case 9:16-cv-00170-RC-KFG Document 221 Filed 07/28/20 Page 1 of 1 PageID #: 3057



                             **NOT DESIGNATED FOR PUBLICATION**

                               IN THE UNITED STATES DISTRICT COURT

                                FOR THE EASTERN DISTRICT OF TEXAS

                                               LUFKIN DIVISION


  SCOTT W. GRAVES                                          §

  VS.                                                      §               CIVIL ACTION NO. 9:16-CV-170

  DAVID W. MBUGUA, et al.,                                 §

                                ORDER ACCEPTING THE MAGISTRATE
                              JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, Scott W. Graves, an inmate formerly confined at the Gib Lewis Unit of the Texas

  Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

  pauperis, filed this civil rights complaint pursuant to 42 U.S.C. § 1983 against several defendants.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

  at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

  Magistrate Judge recommends granting plaintiff’s motion to voluntarily dismiss his claims against

  defendant Janice Hanson (docket entry no. 216).

         The court has received and considered the Report and Recommendation of United States

  Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections
  to the Report and Recommendation of United States Magistrate Judge have been filed to date. 1

                                                      ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

  and the report of the Magistrate Judge is ACCEPTED. A Partial Judgment will be entered in

  accordance with the recommendations of the Magistrate Judge.
             So ORDERED and SIGNED, Jul 28, 2020.


                                                            ____________________
                                                            Ron Clark
                                                            Senior Judge

         1
             Plaintiff received a copy of the Report and Recommendation on May 20, 2020 (docket entry no. 218).
